Citation Nr: 0502737	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a chronic cervical 
spine disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for chronic disabilities 
of the low back and cervical spine.


FINDINGS OF FACT

1.  A chronic low back disability did not have its onset 
during active duty and the current low back disability is not 
a residual of an in-service injury.

2.  A chronic cervical spine disability did not have its 
onset during active duty and the current cervical spine 
disability is not a residual of an in-service injury.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred, nor may 
arthritis of the low back be presumed to have been incurred, 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A chronic cervical spine disability was not incurred, nor 
may arthritis of the cervical spine be presumed to have been 
incurred, in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable to the present case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board observes that the RO initially denied the veteran's 
claim as not well-grounded in a November 1998 rating 
decision, pursuant to the law as it existed at the time.  
However, with the implementation of the VCAA in November 
2000, the RO reviewed the claim again in light of the new law 
and rendered the September 2002 rating decision currently 
being appealed.  The Board notes that prior thereto, the RO 
provided the veteran with express notice of the VCAA's 
provisions in correspondence dated in July 2002, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service medical records, Social Security 
Administration (SSA) records, private medical records for the 
period from 1977 - 1993, and VA medical records dated from 
1996 - 2004 have been obtained and associated with the 
evidence.  The veteran has also been provided with VA 
examinations conducted in July 2002 and June 2004, in which 
nexus opinions addressing the service connection claims on 
appeal have been presented.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent laws and regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis or other orthopedic 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Factual background

The veteran's service medical records show that on pre-
induction examination in June 1969, he reported in his 
medical history questionnaire that he had recurrent back 
pain.  However, no abnormalities of his neck or spine were 
detected on clinical examination.  On examination conducted 
at his entrance into service in June 1970, he denied having 
any history of low back pain and his neck and spine were 
normal on orthopedic review.

A treatment note dated in November 1970 shows that the 
veteran complained of neck pain with a history of a neck 
injury that reportedly occurred approximately seven months 
earlier.  In August 1971, he was treated for complaints of 
low back pain with a history of a back injury that reportedly 
occurred approximately 10 - 11 months earlier.  The 
diagnostic impression at the time was recurrent low back 
strain and he was prescribed special flexion exercises.  
Approximately one week afterwards, an August 1971 treatment 
report noted that he displayed a "fairly marked" 
improvement in his low back symptoms through these exercises.

The veteran submitted a copy of personal correspondence, 
dated in August 1971, which he had sent to his spouse.  
According to the letter, he reported that he was being 
treated with special exercises prescribed by his military 
physician to relieve his low back pain complaints.

The veteran's neck and spine were normal on clinical 
evaluation in November 1971, in preparation for his service 
separation.  The veteran affirmed at the time that he was in 
good health.  He was honorable discharged from active duty in 
December 1971.

Private medical records dated from 1977 to 1993, VA medical 
records dated from 1996 to 2004, and medical records from the 
SSA show that the veteran was employed as a coal miner, a 
steel binder and a loading dock worker until 1983, when he 
was deemed by SSA to be medically disabled due to mental 
impairment and discogenic and degenerative joint problems 
affecting his back.  These records show that the veteran 
reported to his physicians that he had a history of multiple 
injuries to his back, with the first injury occurring in 
service and thereafter three more incidents of back injury 
that happened in the years following his discharge from 
active duty.  The records show that in September 1980, the 
veteran underwent back surgery for a laminectomy of his L4-5 
and L5-S1 vertebrae to reduce his chronic low back pain.  
With regard to his neck, the private medical records show 
normal findings on X-ray and physical examination of his 
cervical spine in February 1977, but by 1983 some 
degenerative changes were observed on radiographic study.  

The report of a July 2002 VA orthopedic examination shows 
that the veteran reported sustaining back and neck injuries 
in service after being involved in a fight.  The veteran's 
claims folder and medical history were reviewed and he was 
examined and diagnosed with degenerative disc and joint 
disease of his cervical spine and degenerative disc disease 
of his lumbosacral spine.  The examiner then presented the 
following opinion:

"It is my medical opinion that the veteran's 
current neck and low back conditions are not 
related to his lower back injury while in 
military service.  (The veteran) states today 
that he reported for medical care the day after 
the injury, but his service medical records 
indicate that he did not report for 10 - 11 
months, which indicates that his injury was not 
very bothersome.  Furthermore, he has had 
numerous injuries to his back and neck through 
the years.  It is thus unlikely that his current 
lower back or neck conditions are related to his 
in-service back condition."

In hearing testimony presented in April 2004, the veteran 
reported, in essence, that he believed that his current back 
and neck disabilities were all the direct result of his 
injuries received in service.  He contended that the injuries 
sustained during active duty were the primary causes of his 
current problems and that the subsequent post-service 
injuries only worsened these service-related orthopedic 
disabilities.

A June 2004 VA examination of the veteran's spine shows that 
he was diagnosed with degenerative disc disease of his neck 
and low back.  The examining physician reviewed the veteran's 
claims folder and his pertinent medical history and then 
presented the following opinion:

"(R)eviewing (the veteran's claims) file and 
performing his examination, it's my medical 
feeling that the degenerative disk disease over 
the low back area as well as the neck area was 
not caused (by) or a result of a(n) . . . injury 
sustained in . . . 1971 but was due to the coal 
mining injuries of 1975, 1981 and aggravated by 
the motor vehicle accident in 1992."

Analysis: Entitlement to service connection for a chronic low 
back and cervical spine disability.


The Board has reviewed the pertinent medical and testimonial 
evidence and finds that the facts of the case are against 
granting the veteran service connection for chronic 
disabilities of his low back and cervical spine.  

With regard to the veteran's low back claim, although his 
service medical records show treatment for a complaint of 
back pain related to a diagnosis of recurrent low back strain 
in August 1971, the evidence also shows that he obtained some 
significant relief through non-medicinal exercise therapy 
within approximately one week after seeking treatment.  With 
regard to his cervical spine claim, the service medical 
records show treatment on only one occasion for neck 
complaints in November 1970 and no further treatment 
thereafter.  No further complaints relating to his low back 
or neck were shown for the remainder of his period of active 
duty and no abnormalities of his low back and cervical spine 
were shown on service separation examination in November 
1971.  He was honorably discharged from active duty in 
December 1971.  The post-service medical records show no 
diagnosis of degenerative arthritic disease affecting either 
his lumbosacral or cervical spine within the first year 
following his separation from service.

Thereafter, several episodes of traumatic back injury were 
shown in the post-service medical records with diagnoses of 
degenerative disease affecting the veteran's cervical and 
lumbosacral spine.  These incidents were determined in 2004 
to be the precipitating causes of his current low back and 
cervical spine disabilities, according to opinions presented 
by the VA physicians who examined the veteran in July 2002 
and June 2004.  Other than mentioning the veteran's reported 
history of neck and back injuries in service, the evidence 
does not contain any medical statements that specifically and 
objectively link the veteran's current neck and low back 
disorders to his period of military service.  

To the extent that the veteran asserts that service 
connection for a low back and cervical spine disability is 
warranted based on his own personal knowledge of his medical 
condition and history, he lacks the expertise to present 
commentary and opinion on matters of medical diagnoses and 
causation because he is not a trained physician or other 
medical professional.  His opinions in this regard are thus 
not entitled to any probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In view of the foregoing discussion, the Board finds that the 
treatment for the veteran's neck and back complaints in 
service were for medical conditions that were acute and 
transitory and which resolved without any chronic disabling 
residuals.  His current low back and cervical spine 
disabilities are due to traumatic injuries that occurred over 
the years following his discharge from active duty.  
Therefore, a grant of service connection for a low back or 
cervical spine disability is not warranted.  Because the 
weight of the evidence in this case is not approximately 
balanced with regard to the merits of the claims at issue, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for a chronic cervical spine disability is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


